UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-2076


PAMELA M. JONES,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:09-cv-00129-MSD-DEM)


Submitted:   January 13, 2011             Decided:   January 18, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pamela M. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pamela M. Jones seeks to appeal the district court’s

order    dismissing     her    civil   claims          against       the   United     States

without prejudice for failure to properly serve the Defendant.

We   dismiss   the    appeal     for   lack       of    jurisdiction          because    the

notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he

timely    filing   of   a     notice   of       appeal    in     a    civil    case     is   a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on July 14, 2010.        The notice of appeal was filed on September

16, 2010.      Because Jones failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                DISMISSED

                                            2